DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following: arm (driver) in par. 0010 and arm driver 12d in par. 0036. It is not clear whether the driver is the entire robot arm or an individual motor for a joint of the robot arm. Appropriate correction is required. No new matter should be entered. 

Claim Objections
Claim 1 is objected to due to driver in line 3. The specification appears to have conflicting descriptions of this element of the transport device, making it unclear whether or not the driver is a motor of a robot arm or the entire robot arm.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Driver in claims 1-11
First acquirer in claim 1-3, 9
Second acquirer in claim 2, 9
Third acquirer in claim 5-6, 9-11, 
Detector in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
For examining purposes, driver in claim 1 will be interpreted as the entire robot arm that moves the holder as described in par. 0010 of the specification, and because of this interpretation, the term driver does not imply structure and the claim lacks sufficient structure to avoid invoking a 112(f) interpretation. This means that the scope of the term driver will be limited to the arm in applicant’s specification and equivalents.
The first acquirer in claim 1-3 and 9, second acquirer in claims 2 and 9 third acquirer in claim 5-6 and 9-11, and detector in claim 8, are interpreted as functional software modules on a processor and limited in scope to the description in par. 0028 of applicant’s specification and equivalents. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because under step 1, the claim is not a process, machine, manufacture, or composition of matter. MPEP Section 2106.03 recites “Non-limiting examples of claims that are not directed to any of the statutory categories include:

a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;” A transport program causing a computer to perform steps of the method recited in Claim 15 is a product without any structural recitations, and is considered software per se.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 recite determining whether or not the cargo is transported to a driver. Transporting the cargo to the driver seems to contradict other claim 1 and the specification which both only recite the cargo being transported by the driver. For examining purposes, examiner will assume the intent was for the claim language to recite by the driver. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1, 14-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 12 and 3 of U.S. Patent No. 9757858 (Eto et al) in view of Iwatake et al (US 20140316572).. 
Regarding Claim 1, Eto et al teaches a transport device comprising: 
a holder configured to hold cargo (see gripper which grips an article in Claim 1); 
a driver configured to be connected to the holder and to move the holder (see driver connected to the gripper, which moves the gripper in Claim 1); 
a force sensor (see force sensors in claim 3)
a first acquirer configured to acquire holding information indicating a holding state of the holder holding the cargo (see at least gripping recognition unit in Claim 1); and 
a controller (see at least controller that controls the gripper and the driver in Claim 1) configured to cause the driver to not transport the cargo (see controller controls a first gripping operation in which the gripper grips the article by a first gripping position to transfer the article in Claim 1) in a case where it is determined that the driver is not caused to transport the cargo (see “controlling a first gripping operation in which the gripper grips the article by a first gripping position to transfer the article” in claim 12 and “in response to determining that the gripping state in the first gripping operation is unstable, controls a second gripping operation in which the gripper releases the article and re-grips the article by a second gripping position different from the first gripping position”), on the basis of the holding information indicating a holding state (see gripping state in Claim 1) of the holder which is acquired by the first acquirer (see at least in a case that the gripping state is determined to be…controls in claim 1). 
Eto fails to explicitly claim the following, but Iwatake does teach a force sensor configured to be provided in a vicinity of a connection location where the holder and the driver are connected to each other and to detect a force applied to the vicinity of the connection location (see at least  force sensor 42 in Fig. 1 in the vicinity of the robot/tool connection location and force sensor 42 is designed to measure a force acting on the tool 44 when the workpiece 50 is held by the tool 44 in par. 0034). 
a controller configured to cause the driver to transport the cargo in a case where it is determined that the driver is caused to transport the cargo (see at least “Normally, if a distance between the center-of-gravity position of the workpiece 50 and the holding position of the workpiece 50 is short, the robot 40 is operated in a predetermined manner. For example, the workpiece 50 may be conveyed as it is” in par. 0068)
Note the interpretation is that when the control device determines to convey the workpiece as it is, this means it is configured to cause the driver to transport the cargo in a case where it is determined that the driver is caused to transport the cargo and when control device determines to “put the workpiece 50 on a working table and hold configured to cause the driver not to transport the cargo in a case where it is determined that the driver is not caused to transport the cargo. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transporter claimed by Eto to incorporate the teachings of Iwatake wherein there is a force sensor at the connection of the holder and the robot arm and the controller uses the force data output to determine that the grip is stable before transporting. The purpose to incorporate the teachings of Iwatake would be to use the force sensor data to determine whether the object needs to be regripped before transporting (see par. 0069). 

Regarding Claim 14, Eto claims A transport method (see “method for controlling an article handling device” in Claim 12) comprising: 
acquiring holding information indicating a holding state of cargo of a holder holding the cargo (see “recognizing a state of the article arranged in a storage area to generate a first recognition result; recognizing a gripping state of the gripper to generate a second recognition result” in Claim 12, the article is interpreted as the cargo and the gripping state is interpreted as holding information and holding state); 
determining whether or not the cargo is transported to a driver on the basis of the acquired holding information indicating the holding state of the holder (see “determining whether the gripping state is stable or unstable based on the second recognition result” in claim 12) and 
not transporting the cargo by the driver in a case where it is determined that the driver is not caused to transport the cargo (see “controlling a first gripping operation in which the gripper grips the article by a first gripping position to transfer the article” in claim 12 and “in response to determining that the gripping state in the first gripping operation is unstable, controls a second gripping operation in which the gripper releases the article and re-grips the article by a second gripping position different from the first gripping position”). 
Eto fails to explicitly claim the following, but Iwatake does teach:
detection results of a force sensor provided in a vicinity of a connection location where the driver, connected to the holder and moving the holder, and the holder are connected to each other, the force sensor detecting a force applied to the vicinity of the connection location (see at least force sensor 42 in Fig. 1 in the vicinity of the robot/tool connection location and force sensor 42 is designed to measure a force acting on the tool 44 when the workpiece 50 is held by the tool 44 in par. 0034); and 
transporting the cargo by the driver in a case where it is determined that the driver is caused to transport the cargo based on detection results of the force sensor (see at least “Normally, if a distance between the center-of-gravity position of the workpiece 50 and the holding position of the workpiece 50 is short, the robot 40 is operated in a predetermined manner. For example, the workpiece 50 may be conveyed as it is” in par. 0068)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transporter claimed by Eto to incorporate the teachings of Iwatake wherein there is a force sensor at the 

Regarding Claim 15, Eto claims A transport method (see “method for controlling an article handling device” in Claim 12) comprising: 
acquiring holding information indicating a holding state of cargo of a holder holding the cargo (see “recognizing a state of the article arranged in a storage area to generate a first recognition result; recognizing a gripping state of the gripper to generate a second recognition result” in Claim 12, the article is interpreted as the cargo and the gripping state is interpreted as holding information and holding state); 
determining whether or not the cargo is transported to a driver on the basis of the acquired holding information indicating the holding state of the holder (see “determining whether the gripping state is stable or unstable based on the second recognition result” in claim 12) and 
not transporting the cargo by the driver in a case where it is determined that the driver is not caused to transport the cargo (see “controlling a first gripping operation in which the gripper grips the article by a first gripping position to transfer the article” in claim 12 and “in response to determining that the gripping state in the first gripping operation is unstable, controls a second gripping operation in which the gripper releases the article and re-grips the article by a second gripping position different from the first gripping position”). 

detection results of a force sensor provided in a vicinity of a connection location where the driver, connected to the holder and moving the holder, and the holder are connected to each other, the force sensor detecting a force applied to the vicinity of the connection location (see at least force sensor 42 in Fig. 1 in the vicinity of the robot/tool connection location and force sensor 42 is designed to measure a force acting on the tool 44 when the workpiece 50 is held by the tool 44 in par. 0034); and 
transporting the cargo by the driver in a case where it is determined that the driver is caused to transport the cargo based on detection results of the force sensor (see at least “Normally, if a distance between the center-of-gravity position of the workpiece 50 and the holding position of the workpiece 50 is short, the robot 40 is operated in a predetermined manner. For example, the workpiece 50 may be conveyed as it is” in par. 0068)
and a transport program causing a computer to perform steps (see at least operating program in par. 0038)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transporter claimed by Eto to incorporate the teachings of Iwatake wherein there is a force sensor at the connection of the holder and the robot arm and the controller uses the force data output to determine the grip is stable before transporting and an operating program run by a computer to implement the method. The purpose to incorporate the teachings of Iwatake would be to use the force sensor data to determine whether the object needs to be regripped before transporting (see par. 0069).
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwatake et al (US 20140316572).
Regarding Claim 1, Iwatake teaches A transport device (see at least robot 40 in Fig. 1) comprising: 
a holder configured to hold cargo (see at least tool 44 holding workpiece 50 in Fig. 1); 
a driver configured to be connected to the holder and to move the holder (see at least arm portion of robot 40 connected to tool 44 in Fig. 1 and “drive shafts of the robot 40 controlled by the control device 10, hereby positioning a tip portion of the robot arm in place in a three-dimensional space” in par. 0033 interpreted as moving the tool); 
a force sensor configured to be provided in a vicinity of a connection location where the holder and the driver are connected to each other and to detect a force applied to the vicinity of the connection location (see at least force sensor 42 in Fig. 1 in the vicinity of the robot/tool connection location and force sensor 42 is designed to measure a force acting on the tool 44 when the workpiece 50 is held by the tool 44 in par. 0034) and  
a first acquirer configured to acquire holding information indicating a holding state of the holder holding the cargo (see at least “estimating part 22 estimates a holding state of the workpiece 50, based on the center-of-gravity position of the workpiece 50 relative to the tool 44” in par. 0037); and 
a controller configured to cause the driver to transport the cargo in a case where it is determined that the driver is caused to transport the cargo, on the basis of the holding information indicating a holding state of the holder which is acquired by the first acquirer and detection results of the force sensor (see at least control device controlling robot to convey the workpiece in par. 0016 and “Normally, if a distance between the center-of-gravity position of the workpiece 50 and the holding position of the workpiece 50 is short, the robot 40 is operated in a predetermined manner. For example, the workpiece 50 may be conveyed as it is” in par. 0068). 
Note the interpretation is that when the control device determines to convey the workpiece as it is, this means it is configured to cause the driver to transport the cargo in a case where it is determined that the driver is caused to transport the cargo and when control device determines to “put the workpiece 50 on a working table and hold the workpiece 50 again in a stable manner” (see par. 0069), this means it is configured to cause the driver not to transport the cargo in a case where it is determined that the driver is not caused to transport the cargo. 

Regarding Claim 5, Iwatake teaches the transport device according to claim 1 (see Claim 1 analysis). Iwatake further teaches further comprising: 
a third acquirer configured to acquire a position based on the center of gravity of the cargo on the basis of detection results of the force sensor (see at least “center-of-gravity position calculating part for calculating a center-of-gravity position of the workpiece held by the tool when the robot holds and conveys the workpiece, based on force data” in par. 0012), 
wherein the first acquirer acquires a range over which the holder and the cargo are in contact with each other as holding information indicating the holding state (see at least “if the tool 44 and the workpiece 50 come in contact with each other at a plurality of contact positions, the contact position may be a position representative of those contact positions. For example, in the case where the tool 44 comes in contact with three positions on the face of the workpiece 50 when the workpiece 50 is held, the holding position of the workpiece may be a position representative of the three contact positions, such as a center of the contact positions” in par. 0050 and Fig. 4), and 
the controller compares the position based on the center of gravity of the cargo acquired by the third acquirer and the range over which the holder and the cargo are in contact with each other to determine whether or not the driver is caused to transport the cargo in a state where the range over which the holder and the cargo are in contact with each other is maintained (see at least “To what extent the holding state of the workpiece 50 is stable depends on what portion of the workpiece 50 is held by the tool 44. For example, when the workpiece 50 is held at a position close to its center of gravity, the workpiece 50 is stably held. In this case, a positional relationship between the tool 44 and the workpiece 50 is hardly changed” in par. 0048, note hardly changed is interpreted as the workpiece is conveyed as it is).

Regarding Claim 6, Iwatake teaches the transport device according to claim 5 (see Claim 5 analysis). Iwatake further teaches wherein the controller determines that the driver is caused to transport the cargo in a case where a deviation in a horizontal direction of the position based on the center of gravity of the cargo acquired by the third acquirer and a reference position in a range over which the holder and the cargo are in contact with each other (see at least “if the tool 44 and the workpiece 50 come in contact with each other at a plurality of contact positions, the contact position may be a position representative of those contact positions. For example, in the case where the tool 44 comes in contact with three positions on the face of the workpiece 50 when the workpiece 50 is held, the holding position of the workpiece may be a position representative of the three contact positions, such as a center of the contact positions” in par. 0050) is within a predetermined distance (see at least “(Case III): A Distance Between the Center-of-Gravity Position of the Workpiece 50 and the Holding Position of the Workpiece 50 by the Tool 44 is being Out of a Predetermined Threshold Range Normally, if a distance between the center-of-gravity position of the workpiece 50 and the holding position of the workpiece 50 is short, the robot 40 is operated in a predetermined manner. For example, the workpiece 50 may be conveyed as it is” in par. 0067-0068). 
Note the case where the distance between center-of-gravity position of the workpiece and the holding position is “short” in par. 0068 is interpreted as that distance falling within the predetermined threshold range from par. 0067.

Regarding Claim 7, Iwatake teaches the transport device according to claim 5 (see Claim 5 analysis). Iwatake further teaches wherein, in a case where it is determined that the driver is caused not to transport the cargo (see at least “(Case III): A Distance Between the Center-of-Gravity Position of the Workpiece 50 and the Holding , 
the controller controls the holder and the driver such that a reference position of the range over which the holder and the cargo are in contact with each other after the holding of the cargo is terminated is brought closer to the position based on the center of gravity of the cargo in a horizontal direction than a reference position in a range over which the holder and the cargo are in contact with each other before the holding of the cargo is terminated, and then the cargo is held again (see at least “if the holding force for holding the workpiece 50 by the tool 44 is weak, the workpiece 50, which is held at a position distant from its center of gravity, may fall off or a positional relationship between the tool 44 and the workpiece 50 may be changed. Accordingly, the operation command modifying part 16 modifies the operating command so as to… put the workpiece 50 on a working table and hold the workpiece 50 again in a stable manner in par. 0069 and if a distance between the center-of-gravity position of the workpiece 50 and the holding position of the workpiece 50 is short, the robot 40 is operated in a predetermined manner” in 0068). 
Note it is interpreted that holding the workpiece in a  stable manner in par. 0069 means holding the workpiece so that a distance between the center-of-gravity position of the workpiece 50 and the holding position of the workpiece 50 is short, or bringing them closer together. 

Regarding Claim 8, Iwatake teaches the transport device according to claim 1 (see Claim 1 analysis). Iwatake further teaches further comprising: 
a detector configured to detect a force applied to the holder from the outside on the basis of detection results of the force sensor in a period in which the driver is controlled and the cargo is transported along a predetermined track ( see at least “force sensor 42 is designed to measure a force acting on the tool 44 when the workpiece 50 is held by the tool 44” in par. 0034 and “various determination process can be carried out as necessary by taking into account the weight of the workpiece, the changes in the force data detected by the force detecting unit. The operation of the robot is changed, depending on the state or the condition of the workpiece obtained during the conveyance” in par. 0108, the force detecting unit is interpreted as a detector), 
wherein the controller controls the driver such that the driver transports the cargo along a track obtained by changing the predetermined track on the basis of results detected by the detector (see at least “in the case where a change of the force data obtained by the force sensor 42 exceeds a predetermined threshold, it can be assumed that the holding state of the workpiece 50 is not stable. Accordingly, in this case, the operating command modifying part 16 is activated to selectively carry out the process such as lowering a speed at which the workpiece 50 is moved, or holding the workpiece 50 at another position, as necessary” in par. 0049).

Regarding Claim 14, Iwatake teaches a transport method (see at least processes carried out by control device in par. 0012) comprising: 
acquiring holding information indicating a holding state of cargo of a holder holding the cargo (see at least “estimating part 22 estimates a holding state of the ; 
determining whether or not the cargo is transported to a driver on the basis of the acquired holding information indicating the holding state of the holder and detection results of a force sensor (see at least “If the force data obtained by the force sensor 42 changes beyond a predetermined threshold range, it can be assumed that a position of the workpiece 50 relative to the tool 44 is not constant. Therefore, in such a case, the estimating part 22 estimates that the workpiece 50 is in an unstable” and “alternatively, the operating command may be modified so that the workpiece 50 is once put on a working table nearby and held again in a more stable manner (Operation I-II)” in par. 0064) 
provided in a vicinity of a connection location where the driver, connected to the holder and moving the holder, and the holder are connected to each other, the force sensor detecting a force applied to the vicinity of the connection location (see at least “force sensor 42 in Fig. 1 in the vicinity of the robot/tool connection location and force sensor 42 is designed to measure a force acting on the tool 44 when the workpiece 50 is held by the tool 44” in par. 0034); and
 transporting the cargo by the driver in a case where it is determined that the driver is caused to transport the cargo (see at least “Normally, if a distance between the center-of-gravity position of the workpiece 50 and the holding position of the workpiece 50 is short, the robot 40 is operated in a predetermined manner. For example, the workpiece 50 may be conveyed as it is” in par. 0068).

Regarding Claim 15, Iwatake teaches a transport program causing a computer to perform steps comprising: 
acquiring holding information indicating a holding state of cargo of a holder holding the cargo (see at least “estimating part 22 estimates a holding state of the workpiece 50, based on the center-of-gravity position of the workpiece 50 relative to the tool 44” in par. 0037); 
determining whether or not the cargo is transported to a driver on the basis of the acquired holding information indicating the holding state of the holder and detection results of a force sensor (see at least “If the force data obtained by the force sensor 42 changes beyond a predetermined threshold range, it can be assumed that a position of the workpiece 50 relative to the tool 44 is not constant. Therefore, in such a case, the estimating part 22 estimates that the workpiece 50 is in an unstable” and “alternatively, the operating command may be modified so that the workpiece 50 is once put on a working table nearby and held again in a more stable manner (Operation I-II)” in par. 0064) 
provided in a vicinity of a connection location where the driver, connected to the holder and moving the holder, and the holder are connected to each other, the force sensor detecting a force applied to the vicinity of the connection location (see at least “force sensor 42 in Fig. 1 in the vicinity of the robot/tool connection location and force sensor 42 is designed to measure a force acting on the tool 44 when the workpiece 50 is held by the tool 44” in par. 0034); and
 transporting the cargo by the driver in a case where it is determined that the driver is caused to transport the cargo (see at least “Normally, if a distance between the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatake in view of Zevenbergen et al (US 9205558; hereinafter referred to as Zevenbergen).

 Regarding Claim 2, Iwatake teaches the transport device according to claim 1 (see Claim 1 analysis). Iwatake further teaches further comprising: 
a second acquirer configured to acquire the weight of the cargo on the basis of the detection results of the force sensor (see at least “a weight obtaining part 18 which obtains the weight of the workpiece 50 based on the force data” in par. 0051 and in Fig. 2), 
Iwatake fails to explicitly teach detecting a holding force and comparing with the detected weight of the workpiece but Zevenbergen does teach:
wherein the first acquirer acquires a holding force of the holder as holding information indicating the holding state (see at least “a trajectory may be determined for the robotic manipulator to move the gripped object without causing the gripper to drop the object…in some examples, this total gripping force may be estimated using the sensor data from the in-line sensors indicative of the vacuum pressures of individual suction cups” in col. 18 lines 40-50), and 
the controller compares the weight of the cargo acquired by the second acquirer and the holding force of the holder with each other to determine whether or not the driver is caused to transport the cargo using the holding force of the holder (see at least “data from a force-torque sensor may be used to determine or modify a trajectory to prevent the suction gripper from dropping the object by comparing the gripping force applied by the suction gripper to the object with the measured forces on the gripper resulting from movement through a given trajectory” in col. 4 lines 33-38). Note the data from the force-torque sensor with the object being held by the suction gripper is interpreted to include the weight of the cargo.   
Given that Iwatake teaches measuring the weight of the object with a force sensor and comparing the weight of the object to a stored value for the weight of the object, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Iwatake to incorporate the teachings of Zevenbergen wherein the controller also measures the gripping force of the suction gripper measured with pressure sensors and compares this with the weight of the workpiece measured by the force sensor in order to determine whether or not the gripping force is sufficient for transportation. The purpose 

Regarding Claim 9, Iwatake teaches the transport device according to claim 1 (see Claim 1 analysis), further comprising: 
a second acquirer configured to acquire the weight of the cargo on the basis of detection results of the force sensor (see at least “a weight obtaining part 18 which obtains the weight of the workpiece 50 based on the force data in par. 0051” and in Fig. 2) and 
a third acquirer which acquires a position based on the center of gravity of the cargo on the basis of detection results of the force sensor (see at least “center-of-gravity position calculating part for calculating a center-of-gravity position of the workpiece held by the tool when the robot holds and conveys the workpiece, based on force data” in par. 0012), 
wherein the first acquirer a range over which the holder and the cargo are in contact with each other as holding information indicating the holding state (see at least “if the tool 44 and the workpiece 50 come in contact with each other at a plurality of contact positions, the contact position may be a position representative of those contact positions. For example, in the case where the tool 44 comes in contact with three positions on the face of the workpiece 50 when the workpiece 50 is held, the holding position of the workpiece may be a position representative of the three contact positions, such as a center of the contact positions” in par. 0050), and 
and the controller compares the position based on the center of gravity of the cargo acquired by the third acquirer and the range over which the holder and the cargo are in contact with each other to determine whether or not the driver is caused to transport the cargo in a state where the range over which the holder and the cargo are in contact with each other is maintained (see at least “To what extent the holding state of the workpiece 50 is stable depends on what portion of the workpiece 50 is held by the tool 44. For example, when the workpiece 50 is held at a position close to its center of gravity, the workpiece 50 is stably held. In this case, a positional relationship between the tool 44 and the workpiece 50 is hardly changed” in par. 0048).
Iwatake fails to explicitly teach detecting a holding force and comparing with the detected weight of the workpiece but Zevenbergen does teach:
wherein the first acquirer acquires a holding force of the holder as holding information indicating the holding state (see at least a “trajectory may be determined for the robotic manipulator to move the gripped object without causing the gripper to drop the object…in some examples, this total gripping force may be estimated using the sensor data from the in-line sensors indicative of the vacuum pressures of individual suction cups” in col. 18 lines 40-50), and 
the controller compares the weight of the cargo acquired by the second acquirer and the holding force of the holder with each other to determine whether or not the driver is caused to transport the cargo using the holding force of the holder (see at least “data from a force-torque sensor may be used to determine or modify a trajectory to prevent the suction gripper from dropping the object by comparing the gripping force applied by the suction gripper to the object with the measured forces on the gripper . Note the data from the force-torque sensor with the object being sucked by the suction gripper is interpreted as the weight of the cargo.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Iwatake to incorporate the teachings of Zevenbergen wherein the controller compares the weight of the workpiece measured by a force sensor with the gripping force of the suction gripper. The purpose to incorporate the teachings of Zevenbergen would be to ensure that the gripper will not drop the object while executing a planned trajectory (see col. 4 lines 23-26). 

Claim 3-4, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatake as modified by Zevenbergen, and further in view of Jang et al (US 20050183510).
Regarding Claim 3, Iwatake as modified by Zevenbergen teaches the transport device according to claim 2 wherein the controller determines whether or not the driver is caused to transport the cargo in a case where the holding force of the holder is compared to the weight of the cargo (see Claim 2 analysis).
Although it is obvious that some sort of threshold value would be needed to compare the holding force and the weight of the object and make a determination to transport the object, Iwatake and Zevenbergen fail to explicitly teach the following, but Jang does teach checking that the holding force of the holder is equal to or greater than a threshold value which is set in response to the weight of the cargo (see at least “the the required acceptable vacuum force may be (-60) PA or greater. Other acceptable values may be used in other exemplary embodiments and may depend upon wafer size and weight or other factors” in par. 0023). Note the vacuum force is interpreted as the holding force, and the wafer is the cargo. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport device taught by Iwatake as modified by Zevenbergen to further incorporate the teachings of Jang wherein the vacuum force must exceed a threshold value that is based on the weight of the cargo in order to be acceptable for conveying. The purpose to incorporate the teachings of Jang would be to ensure that the gripping strength of the robotic arm is sufficient to avoid dropping and damaging the cargo (see par. 0003).
	
Regarding Claim 4, Iwatake as modified by Zevenbergen and Jang teaches the transport device according to claim 3 (see claim 3 analysis). Iwatake further teaches wherein, in a case where it is determined that the driver is caused not to transport the cargo, the controller controls the driver and the holder so as to hold the cargo again after the holding of the cargo is terminated (see at least “control device determining that the workpiece is held at a position far from the center of gravity of the workpiece and if appropriate, put the workpiece 50 at another site once and then hold the workpiece 50 again at a stable position” in par. 0048).

Regarding Claim 10, Iwatake as modified by Zevenbergen teaches the transport device according to claim 9 (see Claim 9 analysis). Iwatake further teaches: 
wherein the controller determines that the driver is caused to transport the cargo in a case where a deviation in a horizontal direction of the position based on the center of gravity of the cargo acquired by the third acquirer and a reference position of the range over which the holder and the cargo are in contact with each other is within a predetermined distance (see at least “If the holding force for holding the workpiece 50 by the tool 44 is weak, the workpiece 50, which is held at a position distant from its center of gravity, may fall off or a positional relationship between the tool 44 and the workpiece 50 may be changed. Accordingly, the operation command modifying part 16 modifies the operating command so as to…(Operation III-I), or put the workpiece 50 on a working table and hold the workpiece 50 again in a stable manner in par. 0069 and if a distance between the center-of-gravity position of the workpiece 50 and the holding position of the workpiece 50 is short, the robot 40 is operated in a predetermined manner” in 0068). Note it is interpreted that holding the workpiece in a  stable manner in par. 0069 means holding the workpiece so that a distance between the center-of-gravity position of the workpiece 50 and the holding position of the workpiece 50 is short, or bring them closer together.
Iwatake as modified by Zevenbergen teaches wherein the controller determines whether or not the driver is caused to transport the cargo in a case where the holding force of the holder is compared to the weight of the cargo (see Claim 2 analysis as limitation is similar).
is equal to or greater than a threshold value which is set in response to the weight of the cargo (see at least “the pre-programmed unacceptable vs. unacceptable values may be calculated based on the weight of the particular wafers being used by vacuum wand. In an exemplary embodiment in which a 12-inch wafer having a weight of 27 grams is used, the required acceptable vacuum force may be (-60) PA or greater. Other acceptable values may be used in other exemplary embodiments and may depend upon wafer size and weight or other factors” in par. 0023). Note the vacuum force is interpreted as the holding force, and the wafer is the cargo.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport device taught by Iwatake as modified by Zevenbergen to further incorporate the teachings of Jang wherein the vacuum force must exceed a threshold value that is based on the weight of the cargo in order to be acceptable for conveying. The purpose to incorporate the teachings of Jang would be to ensure that the gripping strength of the robotic arm is sufficient to avoid dropping and damaging the cargo (see par. 0003).

Regarding Claim 11, Iwatake as modified by Zevenbergen teaches the transport device according to claim 9 (see claim 9 analysis). Iwatake further teaches:
wherein the controller determines that the driver is caused not to transport the cargo in a case where a deviation in a horizontal direction of the position based on the center of gravity of the cargo acquired by the third acquirer and a reference position of the range over which the holder and the cargo are in contact with each other exceeds a predetermined distance (see at least “(Case III): A Distance Between the Center-of-Gravity Position of the Workpiece 50 and the Holding Position of the Workpiece 50 by the Tool 44 is being Out of a Predetermined Threshold Range in par. 0067-0069 and specifically or put the workpiece 50 on a working table and hold the workpiece 50 again in a stable manner (Operation III-II)” in par. 0069).
Iwatake as modified by Zevenbergen teaches wherein the controller determines whether or not the driver is caused to transport the cargo in a case where the holding force of the holder is compared to the weight of the cargo (see Claim 2 analysis as limitation is similar).
Although it is obvious that some sort of threshold value would be needed to compare the holding force and the weight of the object and make a determination to transport the object, Iwatake and Zevenbergen fail to explicitly teach the following, but Jang does teach checking that the holding force of the holder is less than a threshold value which is set in response to the weight of the cargo (see at least “the pre-programmed unacceptable vs. unacceptable values may be calculated based on the weight of the particular wafers being used by vacuum wand. In an exemplary embodiment in which a 12-inch wafer having a weight of 27 grams is used, the required acceptable vacuum force may be (-60) PA or greater. Other acceptable values may be used in other exemplary embodiments and may depend upon wafer size and weight or holding force, and the wafer is the cargo, and a value less than the threshold is unacceptable.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport device taught by Iwatake as modified by Zevenbergen to further incorporate the teachings of Jang wherein a vacuum force below a threshold value that is based on the weight of the cargo is unacceptable for conveying. The purpose to incorporate the teachings of Jang would be to ensure that the gripping strength of the robotic arm is sufficient to avoid dropping and damaging the cargo (see par. 0003).

Regarding Claim 12, Iwatake as modified by Zevenbergen and Jang teaches the transport device according to claim 11 (see claim 11 analysis). Iwatake further teaches wherein, in a case where it is determined that the driver is caused not to transport the cargo, the controller controls the driver and the holder so as to terminate the holding of the cargo and then hold the cargo again at a position different from a position where the cargo is held before the termination (see at least “control device determining that the workpiece is held at a position far from the center of gravity of the workpiece and if appropriate, put the workpiece 50 at another site once and then hold the workpiece 50 again at a stable position” in par. 0048).

Regarding Claim 13, Iwatake as modified by Zevenbergen and Jang teaches the transport device according to claim 12 (see Claim 12 analysis).
 wherein the controller brings a reference position of the range over which the holder and the cargo are in contact with each other after the holding of the cargo is terminated closer to the position based on the center of gravity of the cargo in a horizontal direction than a reference position in a range over which the holder and the cargo are in contact with each other before the holding of the cargo is terminated, and then holds the cargo again (see at least “if the holding force for holding the workpiece 50 by the tool 44 is weak, the workpiece 50, which is held at a position distant from its center of gravity, may fall off or a positional relationship between the tool 44 and the workpiece 50 may be changed. Accordingly, the operation command modifying part 16 modifies the operating command so as to…(Operation III-I), or put the workpiece 50 on a working table and hold the workpiece 50 again in a stable manner in par. 0069 and if a distance between the center-of-gravity position of the workpiece 50 and the holding position of the workpiece 50 is short, the robot 40 is operated in a predetermined manner” in par. 0068). 
Note it is interpreted that holding the workpiece in a  stable manner in par. 0069 means holding the workpiece so that a distance between the center-of-gravity position of the workpiece 50 and the holding position of the workpiece 50 is short, or bring them closer together.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tomo et al (US 20140277721) teaches a robot system/method .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666